

116 HRES 808 IH: Recognizing the cultural and historical significance of Lunar New Year in 2020.
U.S. House of Representatives
2020-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 808IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2020Ms. Meng (for herself, Mr. Trone, Ms. Velázquez, Ms. Roybal-Allard, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Mr. Case, Mr. McGovern, Mr. Crow, Mr. McNerney, Mr. Brendan F. Boyle of Pennsylvania, Mr. Rush, Mr. Cisneros, Ms. Porter, Mr. Meeks, Mrs. Murphy of Florida, Ms. Judy Chu of California, Mr. Ted Lieu of California, Mr. Smith of Washington, Mr. Suozzi, Mr. Connolly, Mr. Krishnamoorthi, Mr. Cox of California, Mr. Engel, Ms. Clark of Massachusetts, Mr. Takano, Mr. Pascrell, Mr. Brown of Maryland, Ms. Kaptur, Mr. Hastings, Mr. Espaillat, Mr. Larsen of Washington, Ms. Lee of California, Mr. Carson of Indiana, Mrs. Napolitano, Ms. Ocasio-Cortez, Mr. Danny K. Davis of Illinois, Ms. DelBene, Ms. Norton, Ms. Titus, Mr. Kilmer, Ms. Pressley, Mr. Nadler, Mrs. Beatty, Mr. Raskin, Mr. Cárdenas, Mr. Grijalva, Mr. Quigley, Mr. Khanna, Ms. Clarke of New York, Mrs. Lee of Nevada, Mr. Costa, Mr. Horsford, Mr. Foster, Mr. Rose of New York, Ms. Gabbard, Ms. Shalala, Mr. Kim, Mr. Gomez, Mr. Payne, Mr. Peters, Mr. Serrano, Ms. Eshoo, Mr. Johnson of Georgia, Mr. Doggett, Mr. Lipinski, Mrs. Lowey, Mr. Pocan, and Ms. Jayapal) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the cultural and historical significance of Lunar New Year in 2020.
	
 Whereas Lunar New Year begins on the second new moon following the winter solstice, or the first day of the new year according to the lunisolar calendar, and extends until the full moon 15 days later;
 Whereas the 15th day of the new year, according to the lunisolar calendar, is called the Lantern Festival;
 Whereas Lunar New Year is often referred to as Spring Festival in various Asian countries; Whereas many religious and ethnic communities use lunar-based calendars;
 Whereas Lunar New Year began in China more than 4,000 years ago and is widely celebrated in East and Southeast Asia;
 Whereas the Asian diaspora has expanded the Lunar New Year celebration into an annual worldwide event;
 Whereas Lunar New Year is celebrated by millions of Asian Americans, and by many non-Asian Americans, in the United States;
 Whereas Lunar New Year is celebrated with community activities and cultural performances; Whereas participants celebrating Lunar New Year travel to spend the holiday reuniting with family and friends; and
 Whereas Lunar New Year is traditionally a time to wish upon others good fortune, health, prosperity, and happiness: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the cultural and historical significance of Lunar New Year;
 (2)in observance of this Lunar New Year, the Year of the Rat, expresses its deepest respect for Asian Americans and all individuals throughout the world who celebrate this significant occasion; and
 (3)wishes Asian Americans and all individuals who observe this holiday a happy and prosperous new year.
			